





Exhibit 10.1
August 4, 2020


Re:  Role and Compensation Change for Timothy Regan


Timothy Regan
tregan@dropbox.com


Dear Tim,


On behalf of Dropbox Inc. (“Dropbox”), this letter confirms the details of your
new role as Chief Financial Officer, effective September 15, 2020, reporting to
the CEO and based in San Francisco, California office. In this role, you will
continue to oversee the accounting functions of the company as our principal
accounting officer unless and until a successor is duly appointed.


1.
Base Salary. Effective on September 15, 2020, your annualized base salary will
be adjusted to $450,000 per year, less applicable taxes and withholdings, paid
in accordance with Dropbox’s normal payroll procedures. Your base salary will be
subject to review and adjustment based upon the Company’s normal performance
review practices.



2.
Annual Bonus. You will continue to be eligible to receive an annual bonus, and
the new target amount will be 65% of your base salary, contingent upon you
achieving performance objectives established by the Dropbox Board of Directors
or its authorized committee (collectively the “Committee) in its sole discretion
and payable upon achievement of those objectives as determined by the Committee.
If any portion of such bonus is earned, it will be paid when practicable after
the Committee determines it has been earned. Your annual bonus opportunity will
be subject to review and adjustment based upon the Company’s normal performance
review practices. No bonus will be earned or received unless you’re still
employed by Dropbox on the bonus payment date.



3.
Equity. We will recommend to the Dropbox Board of Directors (or its delegate)
that you be granted additional restricted stock (“RSAs”) with an approximate
current value of $4,000,000.00 under Dropbox’s equity incentive plan, with the
number of shares granted to be determined by the average closing price of
Dropbox common stock for the prior month (the “Grant”). The Grant will be
subject to the terms of Dropbox’s Equity Award Grant Policy, equity incentive
plan, and the Restricted Stock Award Agreement between you and Dropbox. This
Grant is further subject to the Board’s approval and the promise to recommend
the approval does not create an obligation for Dropbox to issue any equity grant
to you. Further details on the equity plan and any specific grant will be
provided upon the Board’s (or its delegate’s) approval of the Grant.



4.
Employee Benefits. You and your family members will continue to be eligible to
participate in Dropbox’s standard employee benefits plans as they are provided
to San Francisco, California employees to the extent that you meet their
eligibility criteria. This Section 4 does not create any obligation on the part
of Dropbox to adopt or maintain any employee benefit plan or program at any
time. Dropbox may amend or terminate, any employee benefit plan or program at
any time.



5.
Severance. You will be eligible to enter into a Change in Control and Severance
Agreement (the “Severance Agreement”) applicable to you based on your position
within the Company. The Severance Agreement will specify the severance payments
and benefits you would be eligible to receive in connection






--------------------------------------------------------------------------------





with certain terminations of your employment with the Company. These protections
will supersede all other severance payments and benefits you would otherwise
currently be eligible for to, or would become eligible for in the future, under
any plan, program or policy that the Company may have in effect from time to
time.


6.
Confidentiality Agreement. As an employee of the Company, you will continue to
have access to certain confidential information of the Company and you may,
during the course of your employment, develop certain information or inventions
that will be the property of the Company. To protect the interests of the
Company, your acceptance of this Agreement confirms that the terms of the
Company’s Employee Invention Assignment and Confidentiality Agreement you
previously signed with the Company (the “EIACA”) still apply.



7.
Commitment to Company. During your employment with the Company, you will
continue to perform your duties faithfully and to the best of your ability and
you will devote your full business efforts and time to the Company. Except as
specifically approved by the Committee, you agree that, during the term of your
employment with the Company, you will not (i) engage in any other employment,
occupation, consulting, business or other activity related to the business in
which the Company or any of its subsidiaries or affiliates is now involved, any
proposed business of the Company or any of its subsidiaries or affiliates, or
any business in which the Company or any of its subsidiaries or affiliates
becomes involved during the term of your employment, (ii) assist any other
person or organization in competing with the Company or in preparing to engage
in competition with the business or proposed business of the Company, or (iii)
engage in any other activities that conflict with your obligations to the
Company or any of its subsidiaries or affiliates. Similarly, you agree not to
bring any third party confidential information to the Company, including that of
your former employer, and that in performing your duties for the Company you
will not in any way utilize any such information. You will disclose to the
Company in writing any other employment, business or activity that you are
currently associated with or participate in that competes with the Company.



8.
Protected Activity Not Prohibited. Nothing in this Agreement or in any other
agreement between you or the Company, as applicable, will in any way limit or
prohibit you from engaging for a lawful purpose in any Protected Activity. For
purposes of this Agreement, “Protected Activity” means filing a charge or
complaint, or otherwise communicating, cooperating, or participating with, any
state, federal, or other governmental agency, including but not limited to the
U.S. Securities and Exchange Commission, the Equal Employment Opportunity
Commission, and the National Labor Relations Board. Notwithstanding any
restrictions set forth in this Agreement or in any other agreement between you
or the Company, as applicable, you understand that you are not required to
obtain authorization from the Company prior to disclosing information to, or
communicating with, such agencies, nor are you obligated to advise the Company
as to any such disclosures or communications. In making any such disclosures or
communications, you agree to take all reasonable precautions to prevent any
unauthorized use or disclosure of any information that may constitute
Confidential Information (within the meaning of the EIACA) to any parties other
than the relevant government agencies. You further understand that “Protected
Activity” does not include the disclosure of any Company attorney-client
privileged communications, and that any such disclosure without the Company’s
written consent will constitute a material breach of this Agreement. You
acknowledge that the Company has provided you with notice in compliance with the
Defend Trade Secrets Act of 2016 regarding immunity from liability for limited
disclosures of trade secrets. The full text of the notice is attached in Exhibit
A.



9.
Arbitration (Not applicable to Sexual Harassment or Discrimination Claims).
Except as explained in this paragraph, you and Dropbox shall submit to mandatory
and exclusive binding arbitration of any






--------------------------------------------------------------------------------





and all controversies or claims arising from, or relating to, your employment
with Dropbox and/or the termination of your employment that are based upon any
federal, state or local ordinance, statute, regulation or constitutional
provision.  The sole exceptions are claims for workplace sexual harassment
and/or discrimination; claims under applicable workers’ compensation law;
unemployment insurance claims; actions seeking provisional remedies pursuant to
California Code of Civil Procedure Section 1281.8 or equivalent laws in other
jurisdictions; and/or claims expressly prohibited by law from being subject to
binding arbitration (the “Excluded Claims”). While you’re not required to
arbitrate any of the Excluded Claims, you may choose to do so if you’d like once
a dispute arises.
It’s entirely up to you. Also, you agree to submit any of the Excluded Claims to
pre-suit mediation before filing any civil action alleging such claim(s). This
way, the parties will have an early opportunity to try and reach an amicable
resolution of their dispute. The mediation will be with a mutually selected
neutral mediator from JAMS and Dropbox will pay all reasonable mediation fees.
If either Dropbox or you brings both arbitrable and non-arbitrable claims in the
same or related action, both agree that the non-arbitrable claims shall be
stayed until the conclusion of arbitration, to the extent allowed by law.
THE PARTIES HEREBY WAIVE ANY RIGHTS THEY MAY HAVE TO TRIAL BY JURY IN REGARD TO
CLAIMS SUBJECT TO ARBITRATION UNDER THIS AGREEMENT.  You and Dropbox agree that
the arbitrator shall have the sole authority to determine the arbitrability of
all claims. You also agree that any arbitrable claims shall be resolved on an
individual basis, and you agree to waive your right, to the extent allowed by
applicable law, to consolidate any arbitrable claims with the claims of any
other person in a class or collective action. This Agreement does not restrict
your right to file administrative claims you may bring before any government
agency where, as a matter of law, the parties may not restrict your ability to
file such claims (including, but not limited to, the National Labor Relations
Board, the Equal Employment Opportunity Commission, and the Department of
Labor).  However the parties agree that, to the fullest extent permitted by law
and consistent with this Agreement, arbitration shall be the exclusive remedy
for the subject matter of such administrative claims.  Such arbitration shall be
governed by the Federal Arbitration Act and conducted through JAMS in San
Francisco, California, before a single neutral arbitrator, in accordance with
the employment arbitration rules in effect at that time. The JAMS Employment
Arbitration Rules may be found and reviewed at
https://www.jamsadr.com/rules-employment-arbitration/. If you are unable to
access these rules, please let your Recruiter know and they will provide you a
hardcopy.  The arbitrator shall issue a written decision that contains the
essential findings and conclusions on which the decision is based.  You shall
bear only those costs of arbitration you would otherwise bear had you brought a
claim covered by this Agreement in court.  Judgment upon the determination or
award rendered by the arbitrator may be entered in any court having jurisdiction
thereof.


10.
At-Will Employment. Acceptance of this new role does not alter the at-will
nature of your employment with Dropbox which means the employment relationship
can be terminated by either you or Dropbox for any reason, at any time, with or
without prior notice or cause.



Congratulations on this new role and thanks for all your hard work! Please let
me know if you have any additional questions.





--------------------------------------------------------------------------------





Very truly yours,


/s/ Drew Houston    
Drew Houston
Chief Executive Officer




I, Timothy Regan, acknowledge that I have read, understood and agree to the
above terms and conditions.




/s/ Timothy Regan
Timothy Regan
8/4/2020
    Date Signed
 
 







Exhibit A


SECTION 7 OF THE DEFEND TRADE SECRETS ACT OF 2016


“ . . . An individual shall not be held criminally or civilly liable under any
Federal or State trade secret law for the disclosure of a trade secret that-(A)
is made-(i) in confidence to a Federal, State, or local government official,
either directly or indirectly, or to an attorney; and (ii) solely for the
purpose of reporting or investigating a suspected violation of law; or (B) is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal. . . . An individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual-(A) files any
document containing the trade secret under seal; and (B) does not disclose the
trade secret, except pursuant to court order.”











